200 U.S. 176 (1906)
LOUISVILLE AND NASHVILLE RAILROAD COMPANY
v.
DEER.
No. 164.
Supreme Court of United States.
Submitted December 14, 1905.
Decided January 2, 1906.
ERROR TO THE SUPREME COURT OF THE STATE OF ALABAMA.
Mr. George W. Jones for plaintiff in error.
There was no appearance for defendant in error.
*177 MR. JUSTICE HOLMES delivered the opinion of the court.
This is an action to recover a debt admitted to have been due to the plaintiff, the defendant in error. But it was agreed *178 in the trial court that a suit was brought by one Brock against the plaintiff in Florida, in which the railroad company, the present plaintiff in error, was summoned as garnishee, judgment was recovered against the latter as such for the sum now in suit, and the sum paid by it into court, all before the present suit was begun. The proceedings in Florida were strictly in accordance with the laws of that State. The railroad company did business there and was permanently liable to service and suit, and the defendant, the present defendant in error, was notified by such publication as the statutes of Florida prescribed. He was not, however, a resident of the State, but lived in Alabama, and the Supreme Court of the latter State affirmed a judgment in his favor on the ground that the Florida court had no jurisdiction to render the judgment relied on as a defense.
Whatever doubts may have been felt when this case was decided below are disposed of by the recent decision in Harris v. Balk, 198 U.S. 215. There the garnishee was only temporarily present in Maryland, where the first judgment was rendered, and the defendant in that judgment was absent from the State, and served only as the defendant in error was served in Florida. Yet the Maryland judgment was held valid, and a decision by the Supreme Court of North Carolina denying the jurisdiction of the Maryland court was reversed. In the present case the railroad company was permanently present in the State where it was served. In view of the full and recent discussion in Harris v. Balk we think it unnecessary to say more.
Judgment reversed.